 370DECISIONSOF NATIONALLABOR RELATIONS BOARDBig Three Industries,Inc.andRoy C. Ponce. Case21-CA-9687July 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS'FANNING ANDJENKINSOn June 16, 1971, Trial Examiner Richard D.Taplitz' issued his Decision in',the above-entitledproceeding, 'finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged :in ' the complaint and recommending that itcease and desist therefrom and' take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat Respondent had not engaged in certain otheralleged unfair labor practices, and recommended thatthe complaint be dismissed as to them. Thereafter,Respondent filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Big Three Industries, Inc., Long Beach,California, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLrrz, Trial Examiner: This case was1All dates are in 1970 unless otherwise specified. There is someconfusion in the record as to the date that this interview occurred. In apretrial affidavit Ponce stated that he was interviewed on November 2 andthat he started work thesameday. In his testimony at the trial he also saidthat he started work the same day as the interview but it was establishedthrough other testimony that he worked only October 21 and 22. Larry T.Burke,the general manager of Respondent,was also uncertain of the dateof the interview,though based on the date on Ponce's application hetried at Los Angeles, California, on March 23, 1971. Thecharge and amended charge were filed by Roy C. Ponce onDecember 4, 1970, and January 20,197 1, respectively, andthe complaint was issued on January 25, 1971. The issueslitigatedwere whether-Big Three Industries Inc., hereincalled-Respondent (a) discharged Ponce because of hisactivities on behalf of General Truck Drivers, Chauffeurs &Helpers Local 692, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,herein called the Union; and (b) unlawfully interrogatedand threatened employees concerning their union activities.Counsel for the General Counsel and Respondentappeared at the hearing; all parties were given fullopportunity to participate, to introduce relevant evidence,to, examine and cross-examine witnesses, to - argue .orally,and to file briefs. A brief, which has been- carefullyconsidered; was filed on behalf of theGeneral Counsel.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a Texas corporation, , is engaged in themanufacture of nitrogen, oxygen, and argon gasses and inthe sale of welding supplies and equipment. Its main officeis in Houston, Texas, but it is also located in various placesin the United States, including a warehouse and pumpingstation in Long Beach, California, herein called the LongBeach plant. Annually, in the normal course of its businessoperations, Respondent, nationwide, ships products valuedin excess of $50,000 across state lines.The complaintalleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The Sequenceof Events1.Ponce's application and hiringAfteranswering a newspaper ad and making anappointment by telephone, Ponce went to the Long Beachplant on October 12, 1970,1 to be interviewed for atruckdriver's job .2 Ponce filled out an application foremployment and was interviewed by Joe Mececca. PoncetoldMecceca that he was a member of the Union and thattestified that it wasOctober 12. I have accepted the date onthe applicationas the date of the interview.2On March 23, 1971, the dateof a hearing on a related representationproceedinginCase 21-RC-12034,accordingto the uncontradictedtestimony at that hearing,the employee complement at theLong Beachplant consisted of six warehousemen and warehouse clericals, fourtruckdnvers, three salesmen, and one office clerical.At anearlier datethere were somesix drivers.192 NLRB No. 72 BIG THREE INDUSTRIES, INC.his prior employer, PacificMotor Trucking Company(herein called PMT), was a union company. Mececca saidthat Ponce would probably get the job and took him intothe office of Larry T. Burke, Respondent's general managerat the Long Beach plant and an admitted supervisor. Poncealso told Burke that he was a union member and hadworked for a union trucking company. Burke did not replyexcept to make some type of hand motion .3 Ponce'sapplication listed his last employer as PMT. It stated thathe was employed there as a truckdriver until December of1969, when he was, laid off, and that since that time he hadworked picking grapes and walnuts and had been collectingunemployment insurance. The application also listed a Mr.Lama as the, person under whom he had worked at PMT. Italso stated that he-had had more than three tickets in thelast 3 years.On October 18, Mececca called Lama of PMT to checkPonce's references.The conversation was such thatMececca wrote on Ponce's application that Ponce had agood work reference and had been laid off due to lack ofwork. In addition, Mececca. told Burke that Lama told himthat Ponce's work record was superb, that he was eligiblefor rehire as soon as things picked up, and that he woulddefinitely be hired back.Ponce began work on October 21 and he was dischargedon October 22.2.Ponce's protected activityOn October 22, which was Ponce's second and last day ofemployment,-he spoke to fellow truckdriver Robert Jiminezand asked him why the Company wasn't unionized. Jiminezreplied that it was because the boss didn't want the Unionbut that he really didn't know and that Ponce should speakto Supervisor John McDonald about it .4 Later the sameday, Ponce did ask McDonald why the Company wasn'tUnion and McDonald answered that it was because theCompany didn't want it. Still later that day, about 1:30p.m., Ponce and another employee named Peterson went tothe union office during their lunch time and spoke to GeneBedford, the president of the Union. Bedford gave themunion authorization, cards which they filled out and signed.Bedford also gave them some other cards for the remainingdrivers to sign.- Ponce then went back to the Long Beachplant where he, spoke to employees Jiminez, Monte, andStewart, each of whom signed authorization cards.5 Whenhe spoke to other employees, Ponce told them to fill out thecards,but to be discreet about it. The same day Poncereturned the cards to the Union. About 7:30 p.m. thateveutng, Burke called Ponce into his office and dischargedhim.63 In his pretrial affidavit Ponce stated that Burke indicated by a handmotion to keep it quiet. In his testimony at the Trial Ponce testified thatBurke made a hand motion for bun to keep it quiet, but, upon being led bythe General Counsel, he added that Burke said that he should keep it quietI do not credit Ponce's addition to his testimony nor do I give any weightto his interpretation of the hand motion. As is set forth in more detailbelow, I do not believe that Ponce is worthy of any credence.4 Burke credibly testified that McDonald did not have authority to hire,fire, transfer, suspend, lay off, recall, promote, assign, reward, discipline, orrecommend any of those things concerning employees. However, whetheror not he was a supervisor within the meaning of the Act, I find he was anagentofRespondent and Respondent was responsible for his conduct.When Jiminez was hired, he was told by Mececca that McDonald was a3.The discharge371Thereisa sharp dispute as to what occurred at thedischarge interview.Ponce testified as follows: Burke toldhim that he had heard from one of the employees thatPonce was asking why the Company was not Union. Poncedenied saying anything and Burke replied that he wasdisgusted with Ponce and he didn't think Poncewould do athing like that when he gave him the job. Ponce askedBurke if he was going to be terminated.Burke answeredthat he would have to let Ponce go because Ponce was intheUnion and he didn't want any of the employeesinvolved in a union.Burke also told Ponce that he was notqualified as a driver or as an employeeof the Company.After some talk about Ponce's qualification,Burke toldPonce to come back in the morning and that it would be upto McDonald whether or not Ponce continued to work.Burke's version of the conversation was substantiallydifferent.He testified as follows:Burke knew of Ponce'sunion membership at the time he hired him;he didn't seeanything wrong with it and nothing was said about theUnion during the terminal interview.Burke did not tellPonce that McDonald would make the final decision as tohisemployment.Burke assignedMececca to do theinterviewing for him,McDonald didn't even know Poncehad been hired,and McDonald was not consulted on anypersonnelmatters.Burke told Ponce that he was notqualified to be a driver for Respondent and that he wasgoing to be terminated. Burke confronted Ponce with hisapplication for employment and asked him whether it wastrue that Lama had been his supervisor during his prioremployment. Ponce admitted that he had lied on theapplication.Burke said he had no alternative but toterminate him and asked him to come back the nextmorning when the papers and check would beready.Burke impressed me as a credible witness. The same isnot true of Ponce. Ponce's assertion that in the terminalinterview he was told that he was to be fired because he wasin the Union is difficult to believe in the face of Ponce'sown admission that he told Burke before he washired thathe was'a union member and Burkehired him anyway. It iseven more difficult to believe Pence's testimony that Burke,the general manager of the Long Beach plant,assigned thefinal decision on whether to keep or fire Ponce to a lowechelon managerial employee such as McDonald. Such anassignmentmight haveoccurred if the realreason for theproposed discharge was Ponce's questionablework ability,but it's hardlylikely that such a delegationwould have beenmade if the reason were Ponce's unionactivity.Ponce'smany admissions on the standthat he hadgiven falsesupervisor and to report to him. When Ponce was hired,'Burke introducedMcDonald to him as a supervisor and told him to reporttoMcDonald whoassigned work to him.The same was true for employee'Robert D.Monte,By holding McDonald out to the employees as a supervisor,Respondentwas at theveryleast investing bum with the apparent authority to act as itsagent.5Monte's card,G.C. Exit.6, is dated October 23, bin Ponce crediblytestified that it was signed with the others on the 22d.6 Jiminez testified that Peterson told him in Ponce's presence'that Burkehad found out about the union cards that Ponce had passed around. Poncedid not corroborate that testimony. Peterson did not testify and, in theabsence of any evidence concerning the source of his belief that Burkeknew about the cards,littleweight can be given to Jiminec'testimony. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDinformation on his employment application did not add tohis credibility. His application showed that he had been atruckdriver when he left PMT. In histestimony he alsoaverred that he had been a truckdriver at that time, but herecanted that testimony and said that he was working onthe dock then and that hewas not atruckdriver.Hetestified that to his knowledge he did not take anyreductioninpaywhen he switched from truckdriver to loader.However, after furtherexamination,he acknowledged thattruckdrivers earned $4.21 an hour andloaders$4.15.Headmitted that he was not laid off by PMT as he hadclaimedin his application but that he had been discharged. Thoughhe equivocated on the question of who hissupervisor was atPMT, he acknowledged that on his grievanceprotesting hisdischarge from PMT his supervisor was listedas Reece(misspelledRice in the grievance). His application hadlisted his supervisor as a Mr. Lama. Though PMT waslistedon his application as his last employer, he admittedon the stand that he worked for two differentfirmsbetweenleaving PMT and being hired by Respondent.I credit Burke's version of what occurred at theterminalinterview.The following morning, Poncecameback to the LongBeach plant to pick up his check.?4.The postdischarge eventsJiminez, testified that onMonday (October 26) hereturned to work and, asked McDonald what happened toPonce and that all McDonald told him was that Ponce wasterminated. Upon further questioning, Jiminez added thatMcDonald told him that Ponce's application was filled outincorrectly.When questioned still further, he testifiedMcDonald told him that they had found out that Poncedidn't put down on the application that hewas a unionmember. McDonald did not take the stand and thereforeJiminez' testimony is uncontradicted, but nonetheless I findit completely incredible. The application does not ask foran applicant's union affiliation and Ponce did tell Burkeabout his union membership. In addition,the manner inwhich Jiminez kept adding to his testimonycastdoubt onhis credibility. I therefore do not credit Jiminez in thisregard.In the early part of November, Burke spoke to Jiminezalone in the plant hallway and asked him if he had'signed aunion card. Jiminez answered that he had and Burkereplied that some people would probably want to talk tohim.8OnMarch 5,1971, a National Labor Relations Boardelectionwas held inBig Three Industries, Inc.,Case21-RC-l2034, On some unknown date before that'election,a number of the drivers got together and decided to talk toBurke about getting a wage increase. Some eight employ-ees, including Robert Monte, approached Burkeand askedhim for a raise. Burke replied that they had not been therelong enough for a raise and that all of them had already7 I do not credit Ponce's assertion that he spoke to Burke when pickingup the check and Burke told torn that he was terminatedbecause he was inthe Union and that McDonald had repeated what he had said about theUnion.It isnoted that in Ponce's pretrial affidavithe made no mention ofa discussion concerning the Union at this meeting. forthe reasons setforth above, I do not believe Ponce to be credible.receiveda raise except for Monte,who had not moved "upon a truck."Monte saidthat the Unionwas there offeringthem betterwages,more benefits,and things in thatcategory.Burke answeredthat nobodyhad beentherefor ayear and he would not give theraises..Burke and Monte gotinto a heateddiscussion in which Burke said that if Montedidn't like it therehis terminationpapercould be drawn upimmediately.Monte repliedthat he wasn'tgiving anultimatumto Burke andthat he likedworking there butthat he neededand_ deserved a raise,and he. thought theother drivers-felt the same way. Burke repeated that ifMonte didn't like it he couldbe terminated then and .thatRespondent would go to contractlabor drivers.9,The electionwas scheduled for 9 a.m. onMay 5,1971. At8:30 on that date,Burke called Jiminez to the corner of theloading dock, told him thathe had gone out on a limb forhim the dayRespondenthired him,and asked if he coulddo him (Burke) a favor andvote againstthe Union.Jimineztold him that he would do it.Sometimewell before theelection' Burke told employeeMonte thatwhen business picked up, Monte had a chanceto work as a pumper. Thatposition, according to Monte,could be considered a promotion. About an hourbefore theelection,Burke hadanother conversationwithMonte inwhich he told Monte thatany promiseshe hadmade to himcould not cometrueif the Uniondid come in.5.Respondent's positionOn October 22, which was4 days after Mececca hadchecked Ponce's referenceswith PMT and 1 day afterPonce began work,Burke reviewedPonce's application andbecame suspiciousbecauseof thelong period of unemploy!-ment since his lastjob. Burke foundit hard to believe that aman withsuch an excellentwork recordwould have beenout of workbecause of a layoff for 10 months with acompany as large as PMT.That morning, Burke called PMT and askedto speak tothe man who had beenPonce's supervisor. He was put intouch with HarryReece.Reece in fact was the man thatPonce had worked for at the timeof his discharge. Burkeasked Reece who Lama wasand Reece answered that hewas one ofthe workingforemen there but that 'Poncereportedto him (Reece). Burke asked if Ponce was eligiblefor rehireand Reeceansweredthat he wasnot.WhenBurke askedthe reason,Reece replied that Poncehad beenterminated because he had gone AWOL.There was nodiscussion of Ponce's work'recordbut Burkedid learn thatPonce was a dock worker andnot atruckdriver at the timeof his termination and that hehad not been laid off as hehad claimed.Accordingto Burke's testimony,he feltthat he had beenmisledby Ponce's applicationand that he had been lied toand trickedinto acceptingLama's statement to the effectthat Poncewas agood workerand eligiblefor rehire. On8 Though ingeneral I do not believe Jiminez to be a credible witness,there was nothing inherently unbelievable in his testimony concerning thisconversation,and Burke, who took the stand, did not deny Jiminez'assertions.9These findings are based on the testimony of Monte which wascorroborated in substantial part by Jinunez. BIG THREE INDUSTRIES,INC.373the sameday, Burke called Ponce into his office anddischarged him.Respondentcontends thatPonce wasdischarged becausehe, liedon his application and tricked Respondent intocallingLama. In addition, Respondent contends thatanother reason for the discharge was that a review of theapplication indicated that Ponce had three tickets in the last3 years and company policy was not to hire such persons.However,thisdoes not bear scrutiny.- Respondent doeshave a long-established written policy that it will not hireanydriverwho has more than three moving trafficviolationsand/or accidents in the past 3 years. Poncesapplication does show that he received three tickets duringthe last 3 years, but there is no way that Respondent,through an examination of the application alone, couldhave determined whether the tickets Ponce received werefor movingor nonmoving (i e. parking) violations or indeedwhether any of =the tickets even resulted in any findings ofviolation.After the discharge, Respondent did learn thedetails of the tickets, but whether or not that informationwould be appropriately used in determining whether Poncewas such a,dangerousdriver that Respondent should not beordered to put him back on the road, Respondent cannotrely on it as a reason for the discharge.Respondent also pointed out that Burke had hired Ponceas a contract laborer on a temporary basis. Underlongstandingwritten companyrules,no hiring is permittedwithout the prior approval of the personnel department inHouston. Burke never sent Ponce's application to Houstonfor approval because before sending it he found that theapplication containedmisstatementsof fact and Ponce wasfired.However, no matter what Respondent's internalpolicies are with regard to hiring, Burke did put Ponce towork. Ponce was an employee within the meaning of theAct.Whether he was a temporary, probationary, or anyother type of employee, Respondent would violate the Actif itdischarged him because of his union activity.B.Analysis and Conclusions1.The alleged violations of Section 8(a)(1) of theActThe evidence establishes four instances that couldarguably be considered violations of Section 8(a)(1) of the.Act. These were: (a) the interrogation of Jiminez by Burkeas to whether Jiminez had signed one of the union cards, (b)the meeting between Burke and employees in which Burkerejected their demand for a wage increase, (c) the request byBurke on the morning of the election that Jiminez do him afavor and vote against the Union, and (d) Burke's statementtoMonte the morning of the election that promises couldnot come true-if the Union came in.With regard to (c) and (b), I do not believe that theGeneral Counsel has proved by a preponderance of theevidence- that Respondent violated the Act. Though it canbe argued that Burke's statement that he had done Jimineza favor in hiring him implied a threat that'Burke could alsofire him if he did not do the favor Burke requested of him,i.e.voting against the Union, I believe that such aninterpretationwould be straining the facts. Burke wassimply making a strong sales pitch and was trying to use his"good guy image" so as to, be more effective. Suchpropaganda is not unlawful under the Act unless it containssome threat or promise. An employer can ask his employeesto vote against the Union and that, I believe, was all thatBurke did. As to Burke's meeting with the employees inwhich the wage increase was discussed, I do not believe thatBurke was trying to or did either undermine the Union orinterfere with the concerted activities of the employees. Theemployees came to him, not as representatives or membersof the Union, but as individuals who wanted a wageincrease. Though that in itself is a protected activity undertheAct, the employees gave the appearance of askingBurke what he would give them to stay out of the Union. Itisdifficult to give any other interpretation toMonte'sasking for a wage increase while telling Burke that theUnion was there offering them such things as better wages.If Burke-did anything other than turn the employees down,he might well have violated the Act. The heated discussionthat Burke had with Monte and Burke's statement to theeffect that he could draw up discharge papers for Monteappear to relate to Monte's individual request for specialtreatment and not to any concerted or union activity.Burke's statement that he could use contract labor driversalso did not appear to be keyed toanyconcerted or unionactivities of the drivers but arose from his heated discussionwithMonte. Looking at this conversation in its entirecontext, I do not believe that Burke violated the Actby anyof his statements.With regard to the matters set forth in (a) and (d), I findthatRespondent did violate the Act. In determiningwhether interrogation concerning union activities violatesSection 8(a)(1) of the Act, the Board has held that all thecircumstances in which the interrogation occurs must beconsidered.Blue Flash Express, Inc.,109 NLRB 591. In thatcase,theBoard dismissed a complaint where suchinterrogationwas accompanied by a statement from thecompany as to a legitimate reason for the interrogation,where the company representative assured the employeeagainst reprisals,and where the company had notdemonstrated union hostility. See alsoN.L.R.B. v. Cameo,Inc.,340 F.2d 803 (C.A. 5), where such matters as the placeof the interrogation and the rank of the official doing thequestioningwere also considered. Though inStruksnesConstructionCo., Inc.,165NLRB 1062, the Board wasconcernedwith a polling of employees rather thanindividual interrogation, some of the language in that caseis instructive. The Board held:In our view any attempt by an employer to ascertainemployee views and sympathies regarding :unionismgenerally tends to cause fear of reprisal in the mind ofthe employee if he replies in favor of unionism and,therefore, tends to impinge on the Section 7 rights. Aswe have pointed out, "An employer cannot discriminateagainst union adherents without first determining whothey are."Cannon Electric Company,151 NLRB 1465,1468. That such employee fear is not without founda-tion is demonstrated by the innumerable cases in whichtheprelude to discrimination was the employer'sinquiries as to the union sympathies of his employees.The Board went on to hold that in a polling situation aviolation would be found unless the purpose of the poll was 374DECISIONSOF NATIONAL LABORRELATIONS BOARDto determine the truth of a union's claim of majority; thispurpose was communicated to the employees;assurancesagainst reprisalweregiven; the employees were polled bysecret ballot; and the employer had not engagedin unfairlabor practices or otherwise created a coercive atmosphere.Jiminezwasinterrogated about his union activity,specificallywhether he signed a card, by the highestranking official of Respondent at the Long Beach plant.Though the interrogation ,.did not take place in Burke'soffice,Jiminez wassingled out and spoken to alone. Burkedid not tell him why Respondent wanted to know whetherhe had signed a union card except to ; state-that peoplewould want to talk to him. Burke gave no assurances thatJiminez would be free from reprisals. In addition,Jiminezknew that Respondent was hostile to the Union. It wasJiminez who told Ponce in October that the Union was notin at the Long Beach plant because Respondent did notwant it. Respondent's conduct after Burke's interrogationof Jiminez made its hostility toward the Union even moreapparent. Thus, Burke asked Jiminez to vote against theUnion as a personal favor to him and Burke told Montethat if the Union came in, any promises that had been madecould not come true. The latter statement I find to be aviolation of Section 8(a)(1) of the Act. Burke had held outthe possibility ofMonte's being assigned to a betterposition.On the morning of the election, Burke warnedMonte that he-wDuld-not be considered for wetter-positionunlessthe employees abandoned the Union. By suchconduct, Respondent, through Burke, interfered with therights of employees guaranteed by Section 7 of the Act andtherefore violated Section 8(a)(1) of the Act 1° I also findthat Burke's interrogation of Jiminez concerning whetherhe signed a union card constituted a violation of Section8(a)(i) of the Act.2.Thedischarge of PonceRespondent was hostile toward the Union. However, thathostilitywas not so intense as to prevent it from hiringPonce who had acknowledged in an initial interview that hewas. a union member.The hostility was expressed in thematters found to be violative of Section 8(aXl) above, butnone of those matters are of such far-reaching significanceas to indicate a likelihood that Respondent would dischargean employee for engaging in union activity.Thus, it appearsthatRespondent bore an animosity,though not of anymassive proportions,toward the Union.In the face of thisanimosity,Ponce engaged in very substantial unionactivities.He asked an employee and McDonald whyRespondent wasn'tunionized;he went to the union hall,securedunion authorization cards,signedand hademployee Petersonsign one,and had employees Jiminez,Monte,and Stewart sign cards at the plant.Withina matterof hours after this activity,Ponce was discharged. However,for the General Counsel to establisha prima faciecase, hewould have to establish that Respondent had knowledge oftQ. Though the complaint does allege that between October 21 and 23Respondent thieatened employees with discriminatory action ifthey didnot abandontheUnion,there is no allegation to the complaint whichcovers action by Respondent in early March 1971 when the statements toMonte were made.However, therewas no objection to the admission ofevidence relating to that incident, the issue was closely related to a matterthe union activity before the discharge. Respondent didknow through McDonald that Ponce had questioned whythe Long Beach. plant wasn't unionized, but it is difficult tobelieve that Poiice,was discharged for-asking that question.At the time of his hire, Respondent .knew that Ponce's lastemployer, was unionized and that he himself was a unionmember. Such a question by,Ponce would-not indicate thathe intended to organize the Long Beach plant=and it isdoubtful. that Respondent would take such a question withundue alarm. There is no credible probative evidence thatRespondent had any'knowledge that Ponce had gone to theUnion; signed an authorization card, and had otheremployeessignsuch cards. As noted above, Jiminez'testimony concerning Peterson's remark that Burke hadfound out about the union cards is not probative evidencethat Burke in fact knew about the cards. It cannot, bedetermined from the record whether. Peterson's remark wasbased on rumor or fact. -Ponce attempted to inject themissing ingredient of company knowledge in his testimonyconcerning his termination and -day after terminationinterviews, but I am unable to credit that testimony. As theBoard held inMook Weiss Meat Packing. Company,160NLRB 546: "Unquestionably, knowledge by the Respon-dents of the dischargees' union activity is a prerequisite to afinding that the discharges were made for that reason, andthe- General Counsel has the burden of proving this beyondmere suspicion-'or surmise." See alsoKayser-Roth HosieryCo., Inc.,166 NLRB 372. Under the Board's so-called"small plant doctrine," if Ponce's union activities werecarried out in such a manner or at suchtimesthat in thenormal course of events Respondent wouldhavehad tonotice them, an inference would be warranted-that theCompany did have'knowledge of his union:activity.WeissPlowWelding Co., Inc.,123 NLRB 616;;Hadley Manufac-turing Corporation,108 NLRB 1641;Saxon. Paint -Stores,Inc.,--160 NLRB 1757. However, Ponce and. Peterson -signedthe cards at,the union hall. It_ is unlikely that, Respondenthad knowledge of that activity. Ponce did secure thesignatures of three other employees at the Long Beach plantbut apparently he was quite conscious of secrecy because,when he spoke to those employees, he told them to fill outthe cards, but to be discreet about it. None of these actionswere so open or widespread that it could be logicallyinferred that Respondent must have noticed them.'I findthat General Counsel has failed to prove that Respondenthad knowledge of Ponce's union activities. However, evenif such knowledge could be-inferred and, therefore,a primafacie'case made out by the General Counsel, I believe thatRespondent's defense is sufficient to'rebut it:-Burke called -PMT on October 22, found. out that Poncehad made very material misrepresentations on his-employ-ment application, and discharged him the same day. Thesemisrepresentations related to the fact that Ponce had beendischarged and not layed off by PMT, that Ponce was noteligible for rehire with PMT, and that Ponce had been adock worker and not a driver at the time of his dischargeset, , forth in the complaint,and the issue was litigated.Where, as here, anissue relating to the subjectmatter of a complaintis fullylitigated at ahearing,and thereis no special showing of detrimentto theRespondent,that issue must bedecided even though it is not specifically alleged to bean unfairlabor practicein the complaint.Curtiss-Wright Corp.,3t7, F.2d 61(C.A.,3, 1965).See alsoGarlandCorp.,162 NLRB 1570. BIG THREE INDUSTRIES, INC.from PMT. In addition, Burke-believed that Ponce hadtricked Respondent into calling the wrong man at PMT fora recommendation in order'to cover up his misstatementson the application. These reasons given by Respondent forthe discharge were not so unsubstantial as to warrant aninference that another, reason was the true cause ofdischarge. Burke had good reason to be suspicious as to theaccuracy of the application because of the unusual lengthof layoff from the last employer, but it is a matter ofspeculation why he picked up: the application and againreviewed it the day after Ponce had been hired. Somequestion is also raised by the fact that Respondent urged asone of the reasons for the discharge the fact that Ponce had"moving violations", when at the time of his dischargeRespondent did not know whether they. were movingviolations or not. However, as to the reinspection of theapplication by Burke, I am unable to find that such anaction, occurring as it did the day after hire, was sounrelated to the ordinary initial hiring procedure as toinvalidate Respondent's defense. It is also noted that Burkecredibly testified that he called PMT in the morning ofOctober 22. Ponce did not go to the union hall and obtainthe authorization cards until about 1:30 p.m. that day andall his union activity at the plant occurred after that. I amalsounable to find that the "traffic ticket" defensesignificantlyundermines the Respondent's primary de-fense.Viewing the case as a whole and particularly noting thatRespondent hired Ponce knowing that he was a unionmember,, that the General Counsel's proof that Respondenthad knowledge of Ponce's,activities with respect to securingunion authorization. cards was at best 'weak, and thatRespondent's primary reason for discharging Ponce was ofsubstantialweight and was not rebutted by the GeneralCounsel, I find that the General Counsel has not proved bya preponderance of credible evidence that Ponce wasdischarged in violation of Section 8(a)(1) and (3) of the Actbecause of his union activity. I shall therefore recommendthe dismissal of those sections of the complaint that allegethat Ponce was discharged in violation of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered11 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome Its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.375to cease anddesist therefrom-and take certain affirmativeaction designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondent is an employerengaged in commercewithin themeaning ofSection 2(6) and (7) of the-Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.'3.By interrogating an employee as to whether hessigneda union authorization card and by warning an employeethat he would not be considered for a better position unlessthe employees abandoned the Union, Respondent inter-feredwith, restrained, and coerced its employees in theexercise of the rights guaranteed to them by Section 7 of theAct in violation of Section 8(a)(i)"of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except as set forth above, the General Counsel hasnot established by a preponderance of the `evidence thatRespondent has violated the Act.Upon the foregoingfindingsof fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c)oftheAct,Ihereby issue the followingrecommended: itORDERRespondent,BigThree Industries, Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees as to whether they signedauthorization cards on behalf of'General Truck Drivers,Chauffeurs & Helpers Local 692, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America or any other union.(b)Warning employees that they will not be consideredfor better positions unless they abandon that or any otherunion.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Long Beach, California, plant copies of theattached noticemarked "Appendix." 12 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notice is not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 21, in12In the eventthat theBoard'sOrderis enforcedby a Judgment of aUnited States Court of Appeals,the words in the noticereading "Posted byOrder of the National Labor RelationsBoard" shall bechanged to read"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order of the National LaborRelations Board." 376DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting, within 20,-days from the date of receipt of thisDecision,what steps, Respondent has taken to' complyherewith.13IT IS ALSO ORDERED that _the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.is In the eventthat thisrecommendedOrder is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"NotifytheRegional Director for' Region 21,' in` writing,within 20 daysfrom the date of `thisOrder;what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the -United States GovernmentPursuantto the recommended Order of a Trial'Examiner oftheNational Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act,as amended,we hereby notify you that.,After a tri al at which all sides had a chance to giveevidence, -a 'Trial Examiner oft the National LaborRelationsBoard has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice.The Act gives all employees these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutualaid or protectionTo refrain from any or, all, these things except tothe,extent ,that membership in a union may berequired pursuantto, a lawfulunion-securityclause.-WE WILL NOT -,do= anything that restrains or coercesemployees with respect to these rights.WE WILL NOT interrogate our employees as towhether they signed,-authorization cards on behalf ofGeneral Truck Drivers, Chauffeurs &Helpers Local692, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, & Helpers of America, or anyother union.,-11WE WILL NOT warn employees that they will not beconsidered for better positions unless they abandon thator any other union.DatedByBIG THREE INDUSTRIES,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be -directed to the Board's Office,Eastern, Columbia Building, 849 South Broadway, LosAngeles, California 90014, Telephone 213-688-5200.